Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The reply brief filed 5/13/22 has been entered and considered.  The application has been forwarded to the Board of Patent Appeals and Interferences for decision on the appeal.
All previous rejections have been overcome.
Claims 9 and 14-15 have been rejoined.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Travis B. Gasa on 07/19/2022.
Cancel claim 4.
Claim 1, the end, replace “group.” with “group, wherein the crosslinker is a compound of general formula (I): 

    PNG
    media_image1.png
    99
    233
    media_image1.png
    Greyscale

wherein R1 and R2 are independently selected from H, substituted or unsubstituted alkyl having 1 to 20 C atoms, substituted or unsubstituted aryl having 5 to 12 C atoms, F, and Cl; and wherein Z is the aliphatic group having the carbocyclic group.”
Claim 14, line 8, replace “obtainable” with “obtained”.

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
Claim(s) 1-3 and 5-20 is(are) allowable over the closest prior art: Chen et al. (US 20110139466, listed on IDS and ISR) in view of Jeong et al. (US 20190189304).
As to claims 1-3 and 5-20, Chen (abs. claims, examples, figures, 2, 70-92) discloses a method of producing crosslinked mold for high temperature seal by mixing/melting Victrex 151G with 1,4-phenylenediamine with extruder at about 400 °C and post cure annealing at 300 °C.  Chen (72, 92) teaches post cure annealing to remove defects caused by curing and an exemplary annealing time to 4 hours. The disclosed PEEK would inherently yield the claimed melt viscosity, because Victrex 151G is the same PEEK as indicated in instant [0051]. 
	Chen is silent on the claimed diamine. 
	In the same area of endeavor or solving the same problem of sealing, Jeong (11, 67-68) discloses 1,4-phenylenediamine and 1-(4-aminophenyl)-2,3-dihydro-1,3,3-trimethyl-1H-inden-5-amine (meets the claimed diamine) are functionally equivalent diamine to improve flexibility and toughness of a polymer.
However, the examiner agrees with applicants’ argument that Jeong and Chen cannot be combined to meet the claims, because the crosslinking mechanisms of Chen’s 1,4-phenylenediamine and Jeong’s 1-(4-aminophenyl)-2,3-dihydro-1,3,3-trimethyl-1H-inden-5-amine are different.  The applicant has shown these amines are not functionally equivalent crosslinkers for different resin systems of Chen and Jeong.
Therefore, claims 1-3 and 5-20 is(are) allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHANE FANG/Primary Examiner, Art Unit 1766      


/RANDY P GULAKOWSKI/Supervisory Patent Examiner, Art Unit 1766